Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/540,583, filed August 14, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Paragraph 68 Line 7 could read, “…can range from 1:5 to 1:3.”
	Paragraph 68 Lines 8-9 could read, “…can range from 1:10 to 1:2.”
	Paragraph 93 Line 15 could read, “…can range from 1:5 to 1:3.”
	Paragraph 98 Line 11 could read, “…device ranges from 1:5 to 1:3.”
	Paragraph 99 Lines 11-12 could read, “…can range from 1:5 to 1:3.”


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Ref. No. 35 [Fig. 8B].
Ref. No 104A, 104B [Figs. 13C-I].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informality: Claim 5 Line 2 could read, “…ranges from 1:5 to 1:3.”  Appropriate correction is required.


Allowable Subject Matter
Claims 1-11 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding collapsible insulating containers with a base, top wall, inner liner, and a layer covering the inner liner.  However, the prior art does not expressly disclose that the base, the inner liner, and the layer are configured to be detached from one another and placed into a container, and wherein the base comprises an angled portion to allow for assembly of the exterior wall to the insulating device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Waltke (5,746,343) and Ours (2003/0038055).
This application is in condition for allowance except for the following formal matters: objections to the specification, drawings, and claim 5.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736